MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                             Aug 03 2020, 9:03 am

court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE:
Daniel Hageman                                            INDIANA DEPARTMENT OF
Indianapolis, Indiana                                     CHILD SERVICES
                                                          Curtis T. Hill, Jr.
                                                          Attorney General of Indiana
                                                          Natalie F. Weiss
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
                                                          ATTORNEY FOR APPELLEE:
                                                          CHILD ADVOCATES, INC.
                                                          Dede Kristine Connor
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          August 3, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of: R’N.F. and                               20A-JT-266
R’S.F. (Minor Children),                                  Appeal from the Marion Superior
and                                                       Court
                                                          The Honorable Marilyn Moores,
A.F. (Mother),                                            Judge




Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020                 Page 1 of 17
      Appellant-Respondent,                                     The Honorable Scott Stowers,
                                                                Magistrate
              v.                                                Trial Court Cause No.
                                                                49D09-1904-JT-430
      The Indiana Department of                                 49D09-1904-JT-431
      Child Services,
      Appellee-Petitioner,

      and

      Child Advocates, Inc.,
      Guardian ad Litem.



      Tavitas, Judge.


                                             Case Summary
[1]   A.F. (“Mother”) appeals the termination of her parental rights to her minor

      children, R’N.F. and R’S.F. (the “Children”). We affirm.


                                                      Issue
[2]   The sole issue on appeal is whether sufficient evidence supports the termination

      of Mother’s parental rights.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020       Page 2 of 17
                                                      Facts
[3]   Twins, R’N.F. and R’S.F., were born to Mother and presumptive father, R.S., 1

      in March 2017. The Marion County Office of the Department of Child

      Services (“DCS”) alleged that R’N.F. was born with “Fetal Alcohol Syndrome

      or with [a] Controlled Substance or Legend Drug in [her] Body[.]” Exhibits

      Vol. I p. 115. At the time of the Children’s birth, Mother was nineteen years

      old and could not legally consume alcohol. DCS filed a petition alleging the

      Children were children in need of services (“CHINS”) on November 7, 2017;

      however, after a fact-finding hearing, the trial court found the DCS did not

      meet its burden of proof and dismissed the CHINS petition.


[4]   In March 2018, DCS received allegations that Mother abused drugs and lived

      with the Children in an unsanitary and unsuitable home. On March 22, 2018,

      family case manager (“FCM”) James Oliver conducted a family assessment and

      an inspection of Mother’s home. Mother did not have adequate food or

      clothing for the Children; there was trash throughout the home; the home

      lacked basic utilities; and the Children’s sleeping area was cluttered with loose

      bedding and clothing, which posed a safety hazard for the babies. DCS

      removed the twelve-month-old Children that day.


[5]   On March 26, 2018, DCS filed a petition alleging that the Children were

      CHINS. The trial court conducted a fact-finding hearing and, on June 20,




      1
          R.S. is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 3 of 17
      2018, adjudicated the Children as CHINS upon the finding that Mother failed

      to provide a safe, sanitary, and drug-free home. Following a dispositional

      hearing, the trial court entered a dispositional decree on July 18, 2018, wherein

      the trial court ordered Mother to participate in “home based therapy, home

      based case management; parenting assessment; random drug screens; and a

      substance abuse assessment in the event of a positive screen.” Mother’s App.

      Vol. II p. 24.


[6]   Due to Mother’s youthful age, DCS sought to bolster her parenting education

      and to provide her with the resources necessary to meet the Children’s basic

      needs. Specifically, DCS referred Mother to home-based case management and

      home-based therapy services. Mother’s engagement in services and level of

      participation was inconsistent; she rejected instruction; and she had angry

      confrontations with multiple service providers. As a result, many providers

      discharged Mother for noncompliance and/or personality conflicts. Also,

      Mother “did not participate” in random drug screens. 2 Tr. Vol. II p. 19.


[7]   Following a March 2019 hearing, the trial court ordered the permanency plan

      for the Children to be changed from reunification to adoption and found:


               Mother has made no meaningful or sustainable progress toward
               reunification. She has been unsuccessfully discharged from all



      2
        Although DCS substantiated the allegations of Mother’s abuse of alcohol and THC in the 2017 CHINS
      action, the record is largely silent regarding whether DCS substantiated the alleged substance abuse claim in
      the instant matter. The record includes the trial court’s order on a March 2019 permanency hearing that
      provided: “DCS reports that [M]other tested presumptively positive for amphetamines on Monday of this
      week.” See Mother’s App. Vol. II p. 37.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020                     Page 4 of 17
              services ordered by the Court and has been assigned new service
              providers. Mother struggles to parent the children during
              parenting time and has suggested that twice weekly parenting
              time is too much for her. [ ] The [C]hildren are thriving in their
              current placement, which is pre-adoptive.


      Mother’s App. Vol. II pp. 37-38.


[8]   On April 11, 2019, DCS filed petitions to terminate Mother’s parental rights.

      The trial court conducted evidentiary hearings on the petitions for termination

      of parental rights on November 7, 2019, November 21, 2019, and December 4,

      2019. On December 26, 2019, the trial court terminated Mother’s parental

      rights, pursuant to an order containing findings of fact and conclusions thereon.

      The order provided in part:


              72. There is a reasonable probability that the conditions that
              resulted in the [C]hildren’s removal and continued placement
              outside of the home will not be remedied by [M]other. [Mother]
              has made no significant progress towards reunification. She has
              been unsuccessfully discharged from services despite multiple
              referrals. She has been inconsistent with parenting time with the
              [C]hildren, and is overwhelmed with even one session per week.
              []


              73. Continuation of the parent-child relationship poses a threat to
              the [C]hildren’s well-being in that it would serve as a barrier for
              them obtaining permanency through an adoption when their
              parents are unable and unwilling to offer permanency and parent.
              The [C]hildren are thriving in their pre-adoptive placement.


              74. Termination of the parent-child relationship is in the
              [C]hildren’s best interests. Termination would allow them to be

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 5 of 17
              adopted into a safe and stable environment where their needs will
              be safely met.


              75. There exists a satisfactory plan for the future care and
              treatment of the [C]hildren, that being adoption.


              76. The [C]hildren have been placed in foster care for twenty (20)
              months where they are bonded and doing well. This is a pre-
              adoptive placement.
Id. at 26. Mother now appeals.


                                                   Analysis
[9]   Mother appeals from the termination of her parental rights. The Fourteenth

      Amendment to the United States Constitution protects the traditional rights of

      parents to establish a home and raise their children. In re K.T.K. v. Indiana Dept.

      of Child Services, Dearborn County Office, 989 N.E.2d 1225, 1230 (Ind. 2013). “[A]

      parent’s interest in the upbringing of [his or her] child is ‘perhaps the oldest of

      the fundamental liberty interests recognized by th[e] [c]ourt[s].’” Id. (quoting

      Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054 (2000)). We recognize, of

      course, that parental interests are not absolute and must be subordinated to the

      child’s best interests when determining the proper disposition of a petition to

      terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

      the parents are unable or unwilling to meet their parental responsibilities by

      failing to provide for the child’s immediate and long-term needs.’” In re K.T.K.,
989 N.E.2d at 1230 (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

      2004), trans. denied).

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 6 of 17
[10]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re. I.A., 934 N.E.2d 1127, 1132 (Ind.

       Ct. App. 2010). We consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. We must also give “due regard” to the

       trial court’s unique opportunity to judge the credibility of the witnesses. Id.

       (quoting Ind. Trial Rule 52(A)).


[11]   Pursuant to Indiana Code Section 31-35-2-8(c), “The trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b).” Here, the trial court entered findings of fact and conclusions

       thereon in granting DCS’s petition to terminate Mother’s parental rights. When

       reviewing findings of fact and conclusions thereon entered in a case involving a

       termination of parental rights, we apply a two-tiered standard of review. First,

       we determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. We will set aside the

       trial court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.


[12]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 7 of 17
               (A) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (B) that termination is in the best interests of the child; and


               (C) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must establish these allegations by clear and convincing evidence. In re

       V.A., 51 N.E.3d 1140, 1144 (Ind. 2016).


                              I.       Threat to the Well-being of the Children

[13]   Mother argues that “DCS did not present clear and convincing evidence that

       continuation of the parent-child relationship poses a threat to the well-being of

       the [C]hildren” because “Mother and Children [a]re bonded and no one voiced




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 8 of 17
       a concern for the [C]hildren’s safety.” 3 Mother’s Br. p. 9. When considering

       whether there is sufficient evidence to support such a finding, trial courts must

       “consider a parent’s habitual pattern of conduct to determine whether there is a

       substantial probability of future neglect or deprivation.” Bester v. Lake Cty. Office

       of Family & Children, 839 N.E.2d 143, 152 (Ind. 2005). “At the same time,

       however, a trial court should judge a parent’s fitness to care for his [or her] child

       as of the time of the termination proceeding, taking into consideration evidence

       of changed conditions.” Id.


[14]   “It is well established that ‘a trial court need not wait until a child is irreversibly

       influenced by a deficient lifestyle such that her physical, mental, and social

       growth is permanently impaired before terminating the parent-child

       relationship.’” In re G.F., 135 N.E.3d 654, 661 (Ind. Ct. App. 2019) (quoting In

       re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct. App. 2002)).


[15]   At the evidentiary hearing, DCS presented extensive witness testimony. Eileen

       Stinson of Dockside Services testified that she provided parenting aide services

       and supervised Mother’s parenting time. Stinson testified that she offered to

       supervise three supervised visits each week; however, Mother subsequently




       3
         Mother also argues that there is no evidence to support the trial court’s conclusion that the conditions that
       led to the Children’s removal would not be remedied. Indiana Code Section 31-35-2-4(b)(2)(B) is written in
       the disjunctive; thus, we need only decide if the trial court’s findings support one of these two requirements.
       See In re L.S., 717 N.E.2d 204, 209 (Ind. Ct. App. 1999). Accordingly, we do not reach Mother’s claim that
       the trial court’s conclusion that the conditions that led to the Children’s removal would not be remedied is
       clearly erroneous.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020                       Page 9 of 17
       complained that two weekly visits were too burdensome and only participated

       in one supervised visit each week. According to Stinson, Mother missed

       multiple parenting sessions and, when Mother attended sessions, Mother often

       was not receptive to instruction. See Tr. Vol. II p. 69 (testifying that

       “sometimes [Mother] was open to” instruction but that “[s]ometimes she

       basically told me to mind my own business and not tell her how to raise her

       Children”). Stinson testified further that Mother’s level of participation briefly

       improved, but Mother failed to maintain her progress. Stinson also testified

       that Mother skipped or cancelled multiple supervised visits. Mother also

       prioritized her social life and often claimed she was too busy to meet Stinson.

       Additionally, Stinson testified that Mother developed an acrimonious

       relationship with Stinson, and Stinson planned to discharge Mother.


[16]   Kevin Flowers of Dockside Services and Cummins Behavioral Health services

       testified that he provided home-based therapy and supervised visitation services

       to Mother. Mother failed to regularly attend supervised visits and missed

       multiple therapy appointments; Mother was unable to achieve the goal of

       increased parenting time; and Mother rejected Flowers’ guidance. Flowers

       testified that Mother “was frustrated about the process” and verbally clashed




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 10 of 17
       with Flowers. Id. at 106, 108 (“Mom was kind of up and down, was not really

       consistent with the parenting time”). 4


[17]   Home-based therapy provider Ebony Shorts of Dockside Services testified that,

       after Mother completed an initial mental health assessment, “it took a while [to

       identify therapy goals] because [Mother] was inconsistent with therapy. And [ ]

       once we tried to develop goals, she started to become extremely non-compliant

       and then we moved toward discharge, so goals were never actually established .

       . . .” Id. at 90-91. Shorts testified that Mother required “coping skills[ ] and

       emotional regulation”; “had a hard time maintaining appropriate or healthy

       relationships with others”; rejected guidance; and was rude to service providers.

       At the fact-finding hearing, Shorts was asked to describe Mother’s behavior:


               Q: [ ] Could you [ ] describe the behavior you witnessed?


               A: Yes. Yelling, argumentative, very combative during [child
               and family team meetings], making inappropriate comments, . . .
               and then, once redirected, just totally shutting down when
               someone said something that she didn’t agree with.


       Mother’s App. Vol. II p. 25; Tr. Vol. II p. 91. Shorts also testified that Mother’s

       attendance and level of engagement fluctuated:




       4
         Flowers testified that he discharged Mother for lack of engagement and because Mother demanded a new
       service provider.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020              Page 11 of 17
               The first three to four [therapy sessions], I believe . . . [Mother]
               was good, she completed the mental health assessment, very
               talkative, engaged. It wasn’t until later on . . . that she started to
               be very combative, and then just didn’t attend anything. But
               towards the beginning, . . . she was fine and then it took a turn
               for the worst [sic].


       Tr. Vol. II p. 93. Shorts discharged Mother for inconsistency, confrontational

       behavior, and Mother’s refusal to engage in therapy.


[18]   William Opoku of New Hope testified that, as Mother’s home-based therapy

       provider, he helped with Mother’s decision-making, sobriety, stability,

       cultivation of healthy relationships, and parenting education. Opoku testified

       that, although Mother demonstrated progress regarding anger management

       issues, he believed that Mother required a psychological evaluation to address

       the root of her anger.


[19]   Felix McGee of New Hope Indiana succeeded Opoku as Mother’s home-based

       therapy provider. McGee testified that Mother made “very surface level”

       strides regarding her anger management, but additional work still needed to be

       done. Id. at 45. According to McGee, Mother’s level of engagement was

       inconsistent, and issues remained regarding Mother’s “instability[,]” “lack of

       consistency[,] just taking responsibility, and just kind of identifying the

       patterns.” Id. at 46. McGee testified regarding the disparity between Mother’s

       stated goals and her actions. See id. (testifying that Mother sought additional

       visitation hours but cancelled or cut visits short; Mother sought reunification

       but skipped appointments with service providers; Mother required stable

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 12 of 17
       housing, but “jump[ed] around [between homes and jobs, which] affect[ed]

       [Mother’s] budgeting”). McGee testified further that Mother fluctuated

       between being engaged in services and “[j]ust kind of disappearing [with] no

       communication at all.” Id. at 48.


[20]   Home-based parent aide Helena Wilson of New Hope provided case

       management services to Mother. 5 Wilson testified that Mother asked for

       assistance regarding a supervised visit and a medical or psychological

       appointment. In each instance, Mother failed to follow through with Wilson’s

       efforts to assist her, which resulted in a cancelled supervised visit and a missed

       appointment. Wilson testified that Mother failed to achieve extended-duration

       supervised visits because Mother wavered between being engaged and cutting

       appointments short and “was just inconsistent across the board . . . .” Id. at 80.

       Regarding Mother’s employment, Wilson testified, “[Mother]’s had about six

       places of employment. She gets the jobs . . . , just due to [her attitude,

       scheduling, or the wage rate,] she doesn’t keep them very long”. Id. at 79, 80.

       Wilson testified she intended to refer Mother to a new provider due to “tension

       and conflict” in their relationship and Mother’s lack of consistent participation.
Id. at 87.




       5
         Wilson worked with Mother and supervised Mother’s visitation both before and after the Children were
       removed from Mother’s care. Wilson instructed Mother on how to maintain a clean home, referred Mother
       to food and clothing pantry resources, and assisted with Mother’s finances and bills.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020             Page 13 of 17
[21]   FCM Chantal Borg testified that, during her tenure as Mother’s FCM, Mother

       required multiple “re-referrals[,]” which generally occur when a service

       provider has discharged a parent upon unsuccessful completion of services. 6 Id.

       at 12. Borg testified that, at the end of her tenure as FCM, Mother had not

       successfully completed home-based case management, had not achieved her

       referral goals, and had not taken advantage of services.


[22]   After a thorough review of the record, we cannot agree with Mother’s

       contention that the trial court terminated her parental rights solely because it

       deemed the Children’s pre-adoptive placement to be a better home for the

       Children. To the contrary, DCS proved, by clear and convincing evidence, that

       Mother lacks the ability to consistently parent the Children and provide a stable

       home.


[23]   At the time of the evidentiary termination hearing, the Children, who were

       twelve months old at the time of removal, had been out of Mother’s care for

       twenty months. Although Mother made some positive strides during that time,

       she failed to demonstrate the consistency inherent in parenting twins. Various

       service providers testified that, despite multiple referrals, Mother was unwilling

       or unable to achieve consistency in the critical areas of home-based therapy and

       case management. The goals of those services—consistency, adherence to a

       routine, receptiveness to help and instruction, planning, and organization—



       6
        FCM Borg referred Mother to three different service providers for supervised visitation because Mother
       could not get along with her providers.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020                 Page 14 of 17
       were critical to such a young parent’s full-time parenting of twins. Mother,

       however, no-called, no-showed to appointments and visits; requested the

       reduction of her parenting time; rejected her service providers’ guidance; and

       often refused outright to participate in services.


[24]   Based on the foregoing, the trial court’s finding that there is a reasonable

       probability that continuation of the parent-child relationship poses a threat to

       the well-being of the Children is supported by clear and convincing evidence.

       A substantial probability of future neglect or deprivation exists if Mother’s

       parent-child relationship with the Children is allowed to continue.


                                      II.     Best Interests of the Children

[25]   Mother also argues that there is no evidence that termination of her parental

       rights is in the best interests of the Children. When we consider the best

       interests of a child, we look at the totality of the circumstances. In re A.W., 62
N.E.3d 1267, 1275 (Ind. Ct. App. 2016). The trial court “need not wait until a

       child is irreversibly harmed before terminating the parent-child relationship.”

       S.E. v. Ind. Dep’t of Child Servs., 15 N.E.3d 37, 47 (Ind. Ct. App. 2014), trans.

       denied. Although not dispositive, permanency and stability are key

       considerations in determining the best interests of a child. In re G.Y., 904
N.E.2d 1257, 1265 (Ind. 2009). “A parent’s historical inability to provide a

       suitable environment along with the parent’s current inability to do the same

       support[ ] a finding that termination of parental rights is in the best interests of

       the child[ ].” In re A.P., 981 N.E.2d 75, 82 (Ind. Ct. App. 2012) (citation

       omitted).
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 15 of 17
[26]   In addition to the testimony above, FCM Borg testified that she did not support

       giving Mother additional time to complete services because of Mother’s lack of

       engagement; “unpredictab[ility]”; mental instability; and evolving housing and

       employment situations. Tr. Vol. II pp. 21-22, 26. Also, FCM Smith testified:

       “I don’t know that [Mother] is able to provide [the Children] with stability.

       Nothing that she’s done since . . . has shown me that[,]” and “[the] Children

       need stability.” Id. at 126. Additionally, FCM Smith testified:


               At this time[, giving Mother additional time to complete services]
               is prolonging permanency for the children. Mo[ther] has
               continued to struggle with consistency and at this time the
               children are not able to achieve permanency based on the
               progress that [Mother has] made.
Id. at 118. We must agree.


[27]   Mother’s inability or unwillingness to achieve consistency and Mother’s failure

       to achieve her referral goals are recurring themes throughout DCS’s case-in-

       chief. We acknowledge that Mother demonstrated some progress; however, a

       trial court “need not wait until a child is irreversibly harmed before terminating

       the parent-child relationship.” See S.E., 15 N.E.3d at 47. During the Children’s

       twenty-month wardship, Mother failed to demonstrate to DCS and a host of

       service providers that she could provide the permanency and stability that the

       Children require. Under the totality of the circumstances, we conclude that the

       record supports the trial court’s finding that termination of Mother’s parental

       rights is in the Children’s best interests. See Lang v. Starke Cty. Office of Family &

       Children, 861 N.E.2d 366, 374 (Ind. Ct. App. 2007) (finding termination of
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 16 of 17
       parental rights was in the best interests of the children where Lang was

       uncooperative with DCS and failed to complete services).


                                                 Conclusion
[28]   Sufficient evidence supports the termination of Mother’s parental rights. We

       affirm.


[29]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-266 | August 3, 2020   Page 17 of 17